Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/04/2022. Claims 1, 4, 6-8, 11, 13-15, and 18 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 7-10, filed 11/04/2022, regarding the rejection of independent claims 1, 8, and 15 under 35 U.S.C. §102 have been fully considered but they are not persuasive. Applicant argues on page 8 that the amended claim 1 is not anticipated by Riedel, at least for reciting the features “wherein the teaching is performed by a physical manipulation of the user with respect to the robot, wherein the calculating of the angles of the M joints comprises driving the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot, and wherein the remaining joints are joints continuous and closest to the end from among the N joints.” These elements were originally included in the now canceled claim 5. Originally, these elements were rejected under Riedel in view of Tanaka, on the grounds that Tanaka taught these claims as understood by the examiner.  Upon further review, and in response to the amendments to the claims, the examiner has determined that Riedel does teach some of these elements, as discussed in further detail below, in particular as the claims have been amended. As a result, claim 1 is now rejected under 35 U.S.C. §103 in view of Riedel and Tanaka. Similarly, claims 8 and 15 are also rejected in view of Riedel. Likewise, the dependent claims are also rejected under the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 11, 13-15, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 6-7. As it is written, it is unclear what kind of manipulation this is meant to be, and the specification does not fully clarify what kind of manipulation is applied to the robot. In combination with the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot,” and in light of paragraphs 10-13 of the specification, the examiner is interpreting the manipulation of lines 6-7 to be a physical manipulation of an input unit by the user. This makes the claim indefinite, as it is unclear what kind of manipulation the claim is reciting in lines 6-7. Additionally, the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot” in lines 13-14 are redundant in light of the language “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 6-7. Therefore, the redundant language should be deleted. Similarly, claim 1 recites the limitation “wherein the calculating of the angles of the M joints comprises driving the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot” in lines 15-17. The step of calculating the angles of the M joints cannot be performed with the step of driving the joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot. One cannot drive a robot within a calculating step.  The phrase does not make sense.  This makes the claim indefinite, as it is unclear how the steps are meant to be performed. This could be rectified by omitting the phrase “wherein the calculating of the angles of the M joints comprises” on line 15. Similarly, claim 1 recites the limitation “wherein the remaining joints are joints continuous and closes to the end from among the N joints” in lines 16-17. As it is written, the word “continuous” is unclear as to how it is meant to be interpreted, as it could be interpreted as meaning “continuous in time,” or “continuous in order stemming from the joint at the base of the robot”, or “continuous in that the joints continue moving with no pauses.” In combination with the language “closest to the end from among the N joints”, the language indicates that the claim is meant to mean some interpretation other than “continuous in order stemming from the joint at the base of the robot”. However, in light of the applicant’s remarks, the examiner is now interpreting the language to mean “continuous in order stemming from the joint at the base of the robot”. However, the language of the claims is indefinite, as it is unclear how the word “continuous” is meant to be interpreted. This could be rectified by replacing “continuous” with “continuously connected” or “abutting” so as to clarify what the language is claiming. Likewise, claims 4 and 6-7, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 8 recites the limitation “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 8-9. As it is written, it is unclear what kind of manipulation this is meant to be, and the specification does not fully clarify what kind of manipulation is applied to the robot. In combination with the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot,” and in light of paragraphs 10-13 of the specification, the examiner is interpreting the manipulation of lines 8-9 to be a physical manipulation of an input unit by the user. This makes the claim indefinite, as it is unclear what kind of manipulation the claim is reciting in lines 8-9. Additionally, the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot” in lines 15-16 are redundant in light of the language “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 8-9. Therefore, the redundant language should be deleted. Similarly, claim 8 recites the limitation “wherein the remaining joints are joints continuous and closes to the end from among the N joints” in lines 20-21. As it is written, the word “continuous” is unclear as to how it is meant to be interpreted, as it could be interpreted as meaning “continuous in time,” or “continuous in order stemming from the joint at the base of the robot”, or “continuous in that the joints continue moving with no pauses.” In combination with the language “closest to the end from among the N joints”, the language indicates that the claim is meant to mean some interpretation other than “continuous in order stemming from the joint at the base of the robot”. However, in light of the applicant’s remarks, the examiner is now interpreting the language to mean “continuous in order stemming from the joint at the base of the robot”. However, the language of the claims is indefinite, as it is unclear how the word “continuous” is meant to be interpreted. This could be rectified by replacing “continuous” with “continuously connected” or “abutting” so as to clarify what the language is claiming. Likewise, claims 11 and 13-14, which depend from claim 8, are also indefinite by virtue of their dependency. 
Claim 15 recites the limitation “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 9-10. As it is written, it is unclear what kind of manipulation this is meant to be, and the specification does not fully clarify what kind of manipulation is applied to the robot. In combination with the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot,” and in light of paragraphs 10-13 of the specification, the examiner is interpreting the manipulation of lines 9-10 to be a physical manipulation of an input unit by the user. This makes the claim indefinite, as it is unclear what kind of manipulation the claim is reciting in lines 9-10. Additionally, the language “wherein the teaching is performed by a physical manipulation of the user with respect to the robot” in lines 16-17 are redundant in light of the language “wherein the teaching is a manipulation of at least one of the M joints by the user” in lines 9-10. Therefore, the redundant language should be deleted. Similarly, claim 15 recites the limitation “wherein the remaining joints are joints continuous and closes to the end from among the N joints” in lines 21-22. As it is written, the word “continuous” is unclear as to how it is meant to be interpreted, as it could be interpreted as meaning “continuous in time,” or “continuous in order stemming from the joint at the base of the robot”, or “continuous in that the joints continue moving with no pauses.” In combination with the language “closest to the end from among the N joints”, the language indicates that the claim is meant to mean some interpretation other than “continuous in order stemming from the joint at the base of the robot”. However, in light of the applicant’s remarks, the examiner is now interpreting the language to mean “continuous in order stemming from the joint at the base of the robot”. However, the language of the claims is indefinite, as it is unclear how the word “continuous” is meant to be interpreted. This could be rectified by replacing “continuous” with “continuously connected” or “abutting” so as to clarify what the language is claiming. Likewise, claim 18, which depends from claim 15, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) in view of Tanaka et al. US 20130310973 A1 (“Tanaka”).
	Regarding Claim 1. Riedel teaches a method of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising: 
	obtaining a reference direction in which the end is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face); 
	calculating angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints); and 
	calculating angles of remaining joints, based on the angles of the M joints and during the teaching of the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]), and
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (FIG. 5 shows an example embodiment in which the robotic arm, which ends in a clamp, picks up a block at 20. This hand is clearly connected to a joint that can rotate the clamp, which is one of the joints among the total number (N) of joints in the robotic arm at 1a.  In FIG. 5, it is visibly clear that the last first joints to move are the base joint and the joint at 19, while the last joints to move are the joints connecting to the clamp holding the block at 20. FIG. 3 also shows a robot and a set of movements in which the tool of the robot stays aimed at the same direction, and this means that among the joints in the top right image of FIG. 3, the joint at 19 moves before any of the joints at 14, 16, and 18. The joint at 14 is visually designed to rotate a camera head, which might not need to move at all as the robot arm moves).
	Riedel does not teach:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot.
	However, Tanaka teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot (The robot control device at 200 of FIG. 1 is connectable to, for example, a teach pendant. An operator uses the teach pendant to perform a teaching operation [paragraph 68]. This can allow the user to move the robot joints), 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the controller connected to the teach pendant 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Reidel with wherein the teaching is performed by a physical manipulation of the user with respect to the robot, wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot as taught by Tanaka so as to allow the user to manipulate the robot through a teach pendant, which is common in the art, and allow the robot controller to receive the user’s input without the user having to get close to the robot to manipulate it manually. 
	Regarding Claim 4. Reidel in combination with Tanaka teaches the method of claim 1.
	Riedel also teaches:
	wherein the calculating of the angles of the remaining joints comprises driving the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).
	Regarding Claim 7. Reidel in combination with Tanaka teaches the method of claim 1.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (FIG. 4 shows the robot with a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 8. Riedel teaches a device of teaching a robot capable of maintaining constant a direction in which an end faces and comprising N joints (N is a natural number), the method comprising 
	a controller, 
	wherein the controller is configured to: 
		obtain a reference direction in which the end is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face);
	calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints); and 
	calculate angles of remaining joints, based on the angles of the M joints and during the teaching of the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]), and
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (FIG. 5 shows an example embodiment in which the robotic arm, which ends in a clamp, picks up a block at 20. This hand is clearly connected to a joint that can rotate the clamp, which is one of the joints among the total number (N) of joints in the robotic arm at 1a.  In FIG. 5, it is visibly clear that the last first joints to move are the base joint and the joint at 19, while the last joints to move are the joints connecting to the clamp holding the block at 20. FIG. 3 also shows a robot and a set of movements in which the tool of the robot stays aimed at the same direction, and this means that among the joints in the top right image of FIG. 3, the joint at 19 moves before any of the joints at 14, 16, and 18. The joint at 14 is visually designed to rotate a camera head, which might not need to move at all as the robot arm moves).
	Riedel does not teach:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot.
	However, Tanaka teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot (The robot control device at 200 of FIG. 1 is connectable to, for example, a teach pendant. An operator uses the teach pendant to perform a teaching operation [paragraph 68]. This can allow the user to move the robot joints), 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the controller connected to the teach pendant 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Reidel with wherein the teaching is performed by a physical manipulation of the user with respect to the robot, wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot as taught by Tanaka so as to allow the user to manipulate the robot through a teach pendant, which is common in the art, and allow the robot controller to receive the user’s input without the user having to get close to the robot to manipulate it manually. 
	Regarding Claim 11. Riedel in combination with Tanaka teaches the device of claim 8.
	Riedel also teaches:
	wherein the controller is further configured to drive the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).
	Regarding Claim 14. Riedel in combination with Tanaka teaches the device of claim 8.
	Riedel also teaches:
	wherein the reference direction is a direction perpendicular to a working plane of the robot (FIG. 4 shows the robot with a reference direction which is directly opposite the force of gravity. The reference direction is marked as arrow 18, and the force of gravity is labeled g. The working plane of the robot is the ground upon which an object at numeral 20 is to be lifted by the robotic arm, which is perpendicular to the force of gravity and the reference direction at arrow 18).
	Regarding Claim 15. Riedel teaches a system for teaching a robot to maintain constant a direction in which an end of the robot faces during teaching, the system comprising: 
	the robot comprising N joints (N is a natural number); and 
	a robot teaching device comprising a controller, the robot teaching device configured to control the robot to maintain constant the direction in which the end of the robot faces, 
	wherein the robot teaching device is further configured to 
	obtain a reference direction in which the end of the robot is to face (an industrial robot can be moved by means of a robot control unit with more degrees of freedom than are necessary to fulfill a task [paragraph 8]. In order to program the robot, it is known to adjust in a hand-guided manner the manipulator arm of the redundant industrial robot until the tool reference point is in a desired position and optionally also in a desired orientation [paragraph 19]. This tool reference point can also be referenced as the tool center point (TCP). Riedel teaches a programming procedure that provides that the poses of the tool reference point are not saved or not only the poses of the tool reference point are saved in the programming phase, but that, in addition or as an alternative to the poses of the tool reference point, all of the joint position values of all of the joints of the manipulator arm are acquired and saved [paragraph 21], which helps the robot resolve the issue of a redundant joint. This reads on a method of teaching a robot capable of maintaining a constant direction (the reference direction) where the robot has N joints (a natural number; 7 in paragraph 8), and obtains a reference direction in which the end is to face),
	calculate angles of M joints (M is a natural number, and N>M) from among the N joints to correspond to teaching of a user with respect to the robot (A method for programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm of the industrial robot, the manipulator arm comprising a plurality of successive links that are connected by adjustable joints, wherein the adjustable joints include at least one redundant joint and which can be adjusted in such a way that they are actuated by at least one robot control unit of the industrial robot, the method comprising: adjusting in a manually-guided manner the link of the manipulator arm that is associated with a tool reference point from a first position and first orientation in space to a second position and/or second orientation in space; recalculating the joint position values of all of the joints of the manipulator arm from the second position and second orientation of the tool reference point of the manipulator arm while simultaneously resolving the redundancy by determining an optimized joint position value of the at least one redundant joint; and automatically setting all of the joints of the manipulator arm, actuated by the robot control unit, on the basis of the recalculated, optimized joint position values during the manually guided adjustment [Claim 13]. The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints), and 
	calculate angles of remaining joints, based on the angles of the M joints and during the teaching of the user, and driving the remaining joints, during the teaching of the user, so that the end constantly faces in the reference direction during the teaching of the user (FIG. 4 shows by means of a programming task, the arm of the robot maintaining a constant direction for an end effector while picking up the object at numeral 20. The hand at 17 represents the operator manually guiding the robot to teach the robot the gripping operation [paragraph 60]. FIG. 4 shows the robot grabbing and lifting an object at numeral 20, where the joints are arranged in one position in the top right image, but are then arranged in a different way in the bottom left while maintaining the direction of action at numeral 18 (against gravity, marked as g). The requisite direction of action 18, i.e., the direction of action 18 that is oriented in the opposite direction of the force of gravity, is defined specifically in terms of the task solely by means of the task of lifting that was previously defined or more specifically selected in a menu. In this respect the direction of action 18 can be automatically determined by means of the robot control unit 2 [paragraph 60]. The paths of motion for this program can be calculated during teaching process [paragraph 20]. All of the joint position values of all of the joints of the manipulator arm are acquired and saved, and “[i]n such a case there is no need to resolve the redundancy, because all of the joint position values have already been determined in advance through the teaching process, the so-called ‘teaching.’ In this manner of programming, however, the operator, i.e. programming, has to set not only the tool reference point, but also all of the joints by hand. At a minimum, however, said operator has to set by hand the one redundant joint” [paragraph 21], so the angles of the joints are calculated based on the angles of the M joints and during the teaching of the user that is the manipulation of the at least one of the M joints by the user), 
	wherein the remaining joints are joints other than the M joints from among the N joints (The number of redundant joints that must be calculated this way read on the joints other than M, and the joints position values that are set by the operator are the M joints [FIG. 2, paragraph 52]) , and
	wherein the remaining joints are joints continuous and closest to the end from among the N joints (FIG. 5 shows an example embodiment in which the robotic arm, which ends in a clamp, picks up a block at 20. This hand is clearly connected to a joint that can rotate the clamp, which is one of the joints among the total number (N) of joints in the robotic arm at 1a.  In FIG. 5, it is visibly clear that the last first joints to move are the base joint and the joint at 19, while the last joints to move are the joints connecting to the clamp holding the block at 20. FIG. 3 also shows a robot and a set of movements in which the tool of the robot stays aimed at the same direction, and this means that among the joints in the top right image of FIG. 3, the joint at 19 moves before any of the joints at 14, 16, and 18. The joint at 14 is visually designed to rotate a camera head, which might not need to move at all as the robot arm moves).
	Riedel does not teach:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot, 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot.
	However, Tanaka teaches:
	wherein the teaching is performed by a physical manipulation of the user with respect to the robot (The robot control device at 200 of FIG. 1 is connectable to, for example, a teach pendant. An operator uses the teach pendant to perform a teaching operation [paragraph 68]. This can allow the user to move the robot joints), 
	wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot (the controller connected to the teach pendant 240 performs inverse transformation of coordinate data of the target position, thereby calculating joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 necessary for moving the tool member 11 to the target position. Then, based on deviations between the calculated joint angles [Symbol font/0x71]1 to [Symbol font/0x71]7 and rotational positions detected by the respective position detectors El to E7 when the power is turned ON, the controller calculates command values specifying operating amounts of the respective servomotors provided at the joints JT1 to JT7, and supplies the command values to the respective servomotors. As a result, the tool member is moved to the target position [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Reidel with wherein the teaching is performed by a physical manipulation of the user with respect to the robot, wherein the controller is further configured to drive the M joints to correspond to the angles of the M joints according to the physical manipulation of the user with respect to the robot as taught by Tanaka so as to allow the user to manipulate the robot through a teach pendant, which is common in the art, and allow the robot controller to receive the user’s input without the user having to get close to the robot to manipulate it manually. 
	Regarding Claim 18. Riedel in combination with Tanaka teaches the method of claim 15.
	Riedel also teaches:
	wherein the robot teaching device is further configured to drive the remaining joints based on the calculated angles of the remaining joints (The links are moved by means of drives, in particular, electric drives, which are actuated by the robot control unit, in particular in relation to the axes of motion of the industrial robot, where said axes of motion represent the degrees of freedom of motion of the joints [paragraph 9]. A guidance force can be applied to the manipulator structure by means of a handle, or simply by directly touching the last link of the manipulator arm in the kinematic chain [paragraph 13]. This guidance force can be directly measured, for example, by means of sensors that are designed and configured specifically for this purpose, or can be indirectly calculated from the measured values at the already existing joint sensors, in particular force/torque sensors of the manipulator arm, or can be indirectly determined from the motor currents of the drives of the joints of the industrial robot. The operator can position and orient the end effector of the manipulator arm by moving said end effector by hand in accordance with the task that is to be programmed. At the same time the operator can also specify whether the robot is to satisfy any special requirements in the desired poses. These additionally programmed properties, particularly the kinetostatic properties of the robot, are added to a pose or to a motion section in the robot control unit [paragraph 36]).

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. US 20150127151 A1 (“Riedel”) and Tanaka et al. US 20130310973 A1 (“Tanaka”) as applied to claims 1 and 8 above, and further in view of Hoppe US 20080188986 A1 (“Hoppe”).
	Regarding Claim 6. Riedel in combination with Tanaka teaches the method of claim 1.
	Riedel does not teach:
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	However, Tanaka teaches:
	M is 3 (the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator [paragraph 12]. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Riedel in combination with Hoppe with to produce a method of teaching a robot wherein M is 3 as taught by Tanaka as this would allow the system to receive inputs from the user in three separate dimensions, thereby allowing the remaining joints (3, if N – M = remaining joints) to manipulate the distal end of the robot to continue facing the same direction. 
	Regarding Claim 13. Riedel in combination with Tanaka teaches the device of claim 8.
	Riedel does not teach:
	Riedel does not teach:
	wherein N is 6.
	However, Hoppe teaches:
	wherein N is 6 (Hoppe shows an automated robot in FIG. 1 having six rotary joints).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Riedel with wherein N is 6 as taught by Hoppe, as this is simply one fewer joints than the robotic arm of Riedel shown in Riedel FIG. 1, and reducing the number of joints in the event that fewer joints are needed would make the robot cheaper to produce and simpler to operate. 
	Riedel in combination with Hoppe does not teach:
	M is 3.
	However, Tanaka teaches:
	M is 3 (the system of Tanaka assumes that three joints will remain after the programmed (M) joints of the total (N) joints have been given set values by the operator [paragraph 12]. FIG. 6 shows this more clearly where joints 1, 2, 3, and 7 have all been given set values, and the three angles closest to the distal end of the robotic manipulator, JT4, JT5, and JT6, have not been assigned values. Simply removing JT7 would produce a robotic manipulator with three joints that have been programmed by the user and three remaining joints. If combined with the robotic arm of Hoppe featuring 6 joints, the number of programmed (M) joints would be 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Riedel in combination with Hoppe with to produce a method of teaching a robot wherein M is 3 as taught by Tanaka as this would allow the system to receive inputs from the user in three separate dimensions, thereby allowing the remaining joints (3, if N – M = remaining joints) to manipulate the distal end of the robot to continue facing the same direction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664